Citation Nr: 0307587	
Decision Date: 04/22/03    Archive Date: 04/30/03

DOCKET NO.  00-11 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for cold 
injury residuals, right foot.

2.  Entitlement to a rating in excess of 20 percent for cold 
injury residuals, left foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from December 1975 to 
November 1979 and from August 1980 to July 1998.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas, which, among other things, granted 
entitlement to service connection for cold injury residuals 
to the feet.

By virtue of his subsequent disagreement with the original 
rating, in assigning "an initial rating for a disability 
following an initial award of service connection for that 
disability," VA must consider all of the evidence of record 
from the time of the veteran's application for service 
connection and determine whether there is any basis for a 
"staged" rating at any pertinent time, to include whether a 
current increase is in order.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  As the statement and supplemental 
statements of the case indicate that all pertinent evidence 
has been considered, the Board can proceed with its review 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

In January 2003, the Board undertook additional development, 
which included a request for medical evidence and a VA 
examination.  The actions have been completed and the claims 
are ready for appellate review.




FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of the claims and has notified him of the 
information and evidence necessary to substantiate his 
claims.

2.  There are currently no chronic residuals associated with 
the in-service cold injuries to the veteran's feet.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
cold injury residuals, right foot, have not been met.  
38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 
4.1, 4.2, 4.3, 4.7, 4.10, 4.110, Diagnostic Code (DC) 7122 
(2002).

2.  The criteria for a rating in excess of 20 percent for 
cold injury residuals, left foot, have not been met.  
38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 
4.1, 4.2, 4.3, 4.7, 4.10, 4.110, DC 7122 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends, in essence, that his service-connected 
bilateral foot disability is worse than currently evaluated.  
At a personal hearing, he testified that he experienced pain 
in his feet all the time, which affected his work as a postal 
carrier.  Medications have included Tylenol, Motrin, and 
Napron.  He further reported that his big toes were stiff, 
painful, numb, and tingling at the end of his work day.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2002).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2002).  However, the Board has 
been directed to consider only those factors contained wholly 
in the rating criteria.  See Massey v. Brown, 7 Vet. App. 
204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 
436 (2002) (finding it appropriate to consider factors 
outside the specific rating criteria in determining level of 
occupational and social impairment).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2002). 

VA has twice promulgated amended regulations for cold injury 
residuals, effective January 12, 1998, and August 13, 1998.  
Given the date the veteran filed his claim (August 26, 1998), 
only these new amended regulations are applicable to this 
claim.

Under the rating criteria for evaluation of residuals of cold 
injuries, as modified effective in January 1998, when there 
are cold injury residuals with arthralgia or other pain, 
numbness, or cold sensitivity, a 10 percent disability 
evaluation is warranted.  When there are cold injury 
residuals with pain, numbness, cold sensitivity, or 
arthralgia plus tissue loss, nail abnormalities, color 
changes, locally impaired sensation, hyperhidrosis, or X-ray 
abnormalities (osteoporosis, subarticular punched out 
lesions, or osteoarthritis) of affected parts then a 20 
percent disability evaluation is warranted.  When there are 
cold injury residuals with pain, numbness, cold sensitivity, 
or arthralgia plus two or more of the following: tissue loss, 
nail abnormalities, color changes, locally impaired 
sensation, hyperhidrosis, X-ray abnormalities (osteoporosis, 
subarticular punched out lesions, or osteoarthritis) of 
affected parts then a 30 percent disability evaluation is 
warranted. 38 C.F.R. § 4.104, DC 7122 (effective January 12, 
1998).  Note 2 directs VA to evaluate each affected part 
separately and combine the ratings in accordance with 38 
C.F.R. §§ 4.25 and 4.26.

The rating criteria for residuals of cold injury were again 
amended, effective August 13, 1998, in order to incorporate 
additional comments VA had received on the proposed criteria.  
See 63 Fed. Reg. 37778-37779 (July 14, 1998).  The additional 
amendment clarifies that disabilities that have been 
diagnosed as the residual effects of cold injury, such as 
Raynaud's phenomenon, muscle atrophy, etc., should be 
separately evaluated unless they are used to support an 
evaluation under DC 7122.  Id.  It was also noted that 
arthralgia was but one type of pain that would satisfy the 
evaluation criterion.  See 63 Fed. Reg. 37779 (July 14, 
1998).

After a review of the record, the Board concludes that 
evaluations in excess of 20 percent for cold injury residuals 
is not warranted at this time.  To this end, the Board places 
significant probative value on the most recent VA examination 
report dated in February 2003.  At that time, the veteran 
complained of pain in his big toe joints and pain with 
walking.  The examiner noted that the veteran had sustained 
cold weather injuries to his feet in 1977, 1978, and 1981.  
After a physical examination, which included normal skin 
color, temperature, texture, and hair growth, no focal 
lesions, enlarged metatarsophalangeal joints bilaterally, 
tenderness about the joints, and slightly decreased range of 
motion, the examiner concluded that the veteran's pain was 
not due to his previous cold weather injuries.  Significant 
bilateral degenerative joint disease was noted, which the 
examiner concluded was "unrelated to cold weather injury.  
Entirely different etiology and history."  Because the 
examiner concluded that the veteran's bilateral foot 
symptomatology was unrelated to his service-connected cold 
injury residuals, the Board finds that higher ratings are not 
warranted at this time.

This conclusion is also supported by a February 2000 EMG 
undertaken for the purpose of evaluating the veteran's 
bilateral foot pain.  The clinical impression was evidence of 
"very mild axonopathic motor neuropathy of the lower 
extremities, without sensory involvement."  The reviewing 
physician noted that this was "nonspecific regarding 
etiology, but axonopathic motor neuropathies are most 
commonly seen with toxic etiologies."  Because there was no 
connection made between the veteran's foot pain and prior 
cold injuries, the Board finds that this evidence does not 
support higher ratings at this time.  Moreover, in a November 
1998 VA examination report, the veteran's complaints included 
pain, swelling, mottling, numbness, and tingling.  
Nonetheless, after a physical examination, the examiner 
concluded that the veteran had no residuals associated with 
cold injuries.  This evidence does not support the veteran's 
assertions that his bilateral foot symptomatology is related 
to in-service cold injuries to his feet.  Thus, as there is 
no chronic cold-related disability currently shown, there is 
no basis on which to assign compensable ratings.

Even if the veteran's bilateral foot symptomatology was 
related to cold injury residuals, the Board finds that the 
current findings would not support a higher than 20 percent 
rating.  Specifically, in order to support a 30 percent 
rating (the highest available under the relevant regulation), 
there must be arthralgia, pain, numbness, or cold sensitivity 
PLUS TWO of the following:  tissue loss, nail abnormality, 
color changes, locally impaired sensation, hyperhidrosis, or 
X-ray abnormality.  While degenerative changes have been 
noted at both first metatarsal joints, the medical evidence 
is negative for any other symptoms.  For example, the most 
recent VA examination report revealed that the skin was 
normal as to color, temperature, texture, and hair growth.  
There were no focal lesions and muscle strength was reported 
at 4.  This evidence is consistent with the previous 
examination and outpatient treatment records.  Therefore, the 
medical evidence of record does not support a higher than 20 
percent rating for a bilateral foot disability at this time.

Finally, in denying the veteran's claims, the Board has 
considered the Veterans Claims Assistance Act of 2000 (VCAA), 
which, among other things, redefined the obligations of VA 
with respect to the duty to assist and included an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The law 
also eliminated the concept of well-groundedness and is 
applicable to all claims filed on or after the date of 
enactment or those filed before the date of enactment but not 
yet final as of that date.  38 U.S.C.A. § 5103A (West 2002).  
Additionally, in August 2001, VA issued regulations 
implementing the provisions of VCAA "to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits."  In this case, VA's duties have been fulfilled 
to the extent possible with regard to the issue decided in 
this decision.  

First, VA must now notify the veteran of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary, that is necessary to substantiate the claim, and 
indicating which portion of that information and evidence, if 
any, is to be provided by the veteran and which portion, if 
any, the Secretary will attempt to obtain on behalf of the 
veteran.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159 (2002); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In this particular case, a careful review of the record 
reveals that, throughout the pendency of this appeal, the RO 
has fully complied with VA's re-defined duties to assist 
claimants and has kept the veteran informed of its actions to 
develop the record, of the need for him to submit specific 
types of competent evidence that would substantiate his 
claims, and of the specific reasons for denying his claims.  
By virtue of the information contained in the August 2000 
Hearing Officer's decision and the November 2000 statement of 
the case issued during the pendency of the appeal, the 
veteran and his representative were told that there was no 
evidence showing that he was entitled to higher ratings.  

Further, the issues were the subject of Board development.  
As such, he was notified by letter dated in January 2003 that 
medical records from the VA Medical Center in Little Rock had 
been obtained and that he had been scheduled for a VA 
examination.  He was notified of the consequences of failing 
to report for the examination and what additional information 
was needed to support his claims.  He was told that VA would 
assist him in obtaining records.  He did not submit any 
additional information regarding medical treatment.

Next, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim, unless no 
reasonable possibility exists that such assistance would aid 
in that endeavor.  38 U.S.C.A. § 5103A (West 2002).  To that 
end, it appears that all medical records identified by the 
veteran have been associated with the claims file, including 
VA outpatient clinical records.  There is no indication, nor 
has the veteran claimed, that he has received private medical 
care or been hospitalized for his service-connected bilateral 
foot disability.  In addition, the veteran underwent a recent 
VA examination specifically to address the issues on appeal.  

In view of the foregoing, the Board finds that VA has made 
all reasonable efforts to secure and develop the evidence 
that is necessary for an equitable disposition of the claims 
on appeal.  VA has substantially met the requirements of the 
VCAA.  Every possible avenue of assistance has been explored, 
and the veteran has had ample notice of what might be 
required or helpful to his case.  In the circumstances of 
this case, a remand or a request for further development of 
these matters would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided).

As such, the Board finds that the record as it stands is 
sufficient to decide the claims and no additional development 
is needed.  Therefore, the Board finds that the mandates of 
the VCAA have been satisfied and a decision on the merits is 
not prejudicial to the veteran under Bernard v. Brown, 4 Vet. 
App. 384 (1993).


ORDER

The claim for entitlement to a rating in excess of 20 percent 
for cold injury residuals, right foot, is denied.

The claim for entitlement to a rating in excess of 20 percent 
for cold injury residuals, left foot, is denied.


	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge
Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

